PER CURIAM:
Sukhdev Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals affirming, without opinion, the immigration judge’s order denying his motion to reopen immigration proceedings. Based on our review of the record, we find that the immigration judge did not abuse his discretion in denying Singh’s motion to reopen as untimely. Singh failed to file his motion within 180 days of his in absentia removal order as required by 8 U.S.C. *186§ 1229a(b)(5)(C)(i) (2000) and 8 C.F.R. § 1003.23(b)(4)(ii) (2005). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED